OPINION AND ORDER
Movant, John R. Broadway, moves for termination of Kentucky Bar Association disciplinary proceedings against him by entry of an order of permanent disbarment pursuant to SCR 3.480(3). The KBA has no objection to the motion. For the reasons set forth below, his motion is granted.
Movant, whose last known address is 3226 Utah Avenue #4, Louisville, KY 40212, was suspended for ninety (90) days by this Court’s order on November 19, *5731998, and was disbarred by this Court’s order on August 26,1999.
Movant’s numerous prior violations of the disciplinary code are set forth in Kentucky Bar Association v. Broadway, Ky., 988 S.W.2d 33 (1999); Broadway v. Kentucky Bar Association, Ky., 997 S.W.2d 467 (1999). In addition to these violations, movant entered a guilty plea to one count of second-degree forgery on September 27, 1999. Movant represented Paul Wallace Johnson, Sr., in a custody matter. Movant presented Mr. Johnson with a custody order purportedly signed by Judge Richard J. FitzGerald. The order granted Mr. Johnson full custody of his son. Mr. Johnson showed the order to the mother of the child, who did not question the validity of the order at the time. The order was not in fact valid because Judge FitzGerald’s signature had been forged.
Movant confesses that his conduct violated SCR 3.130-8.3(b), which provides that it “is professional misconduct for a lawyer to: commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects[.]” He further acknowledges that his actions constitute unethical conduct that warrants permanent disbarment.
Upon the foregoing, movant’s motion of permanent disbarment is granted. It is further ordered that:
1. Movant, John R. Broadway, is hereby permanently disbarred from the practice of law in Kentucky and shall not be permitted to apply for reinstatement of his license to practice law. The period of permanent disbarment shall commence on the date of entry of this Order.
2. In accordance with SCR 3.450, mov-ant, John R. Broadway, is directed to pay all costs associated with these disciplinary proceedings against him, for which execution may issue from this Court upon finality of this Opinion and Order.
3. Pursuant to SCR 3.390, movant shall, within ten (10) days from the entry of this Opinion and Order, notify all clients in writing of his inability to represent them and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
Entered: January 20, 2000.
/s/ Joseph E. Lambert
CHIEF JUSTICE